El Juez Asociado Señor "Wolf,
emitió la opinión del tribunal.
Se trata de un caso en que la Corte de Distrito de Maya-güez desestimó una apelación interpuesta contra sentencia de la Corte Municipal de Mayagüez. Se apeló para ante éste tribunal de la orden desestimando el recurso, y ahora se ha presentado una moción para que desestimemos la dicha apelación.
*852El primer fundamento de la desestimación es que el término para apelar de la corte municipal para ante la de distrito había vencido. La parte apelante alega en contrario que si la apelación fué interpuesta en tiempo o no, podría aparecer únicamente haciendo referencia a los autos, inclu-yendo la prueba. Los apelantes están en lo cierto, toda vez. que para determinar la fecha de la sentencia dictada por la corte municipal y de la apelación interpuesta contra la misma es necesario- efectuar un examen. La apelación que tenemos ante nos envuelve la 'cuestión de si la orden de la corte inferior desestimando la apelación anterior es correcta.
Surge una necesidad similar con respecto a la cuestión de si el primer recurso interpuesto fué notificado a todas las partes contrarias. Por tanto, tampoco podemos desestimar la apelación entablada para ante este tribunal por falta de partes adversas necesarias, en vista de que ello envuelve fundamentalmente la misma cuestión. Podríamos agregar que si la apelación para ante la corte de distrito fué deses-timada propiamente por falta de partes necesarias, resul-taría ocioso examinar una .omisión similar en la apelación interpuesta para ante esta corte.
De todos modo hallamos que se hace indispensable un estudio de los autos, y, por el presente, se declara sin lugar la moción de desestimación.